UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ALLIANT TECHSYSTEMS INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) 3.00% Convertible Senior Subordinated Notes due 2024 (Title of Class of Securities) 018804AK0 (CUSIP Number of Class of Securities) Scott D. Chaplin Senior Vice President, General Counsel and Secretary Alliant Techsystems Inc. 1300 Wilson Boulevard, Suite 400 Arlington, Virginia 22209-2307 Telephone: (703) 412-5960 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of Filing Person) COPIES TO: Craig F. Arcella Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 Telephone: (212) 474-1000 Calculation of Filing Fee Transaction Valuation * Amount of Filing Fee ** * This transaction valuation assumes, solely for purposes of calculating the filing fee for this Schedule TO, that all 3.00% Convertible Senior Subordinated Notes due 2024 (the “Notes”) of Alliant Techsystems Inc. outstanding as of May 30, 2014 will be purchased at the maximum purchase price of $1,906.50 in cash per $1,000 principal amount of Notes tendered, plus accrued and unpaid interest up to, but excluding, the settlement date. The final purchase price per $1,000 principal amount of the Notes will be determined in accordance with the pricing formula described in the Company’s Offer to Purchase, dated June 2, 2014. As of May 30, 2014, there was $195,951,000 aggregate principal amount of Notes outstanding. * The amount of the filing fee was calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #4 for Fiscal Year 2014, issued February 28, 2014, and equals $128.80 for each $1,000,000 of the value of the transaction. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $48,117.18 Filing Party: Alliant Techsystems Inc. Form or Registration No.: Schedule TO-I Date Filed: June 2, 2014 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ * If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨ Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) 2 INTRODUCTION This Amendment No. 2 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO initially filed pursuant to Rule 13e–4 under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 2, 2014 (the “Schedule TO”), by Alliant Techsystems Inc. (“ATK” or the “Company”), in connection with the Company’s offer to purchase for cash any and all of its outstanding 3.00% Convertible Senior Subordinated Notes due 2024 (the “Notes”) upon the terms and subject to the conditions set forth in the Offer to Purchase, dated June 2, 2014 (the “Offer to Purchase”), and the related letter of transmittal (the “Letter of Transmittal”), each of which was previously filed as an exhibit to the Schedule TO. The Offer to Purchase and the Letter of Transmittal, together, as amended or supplemented from time to time, constitute the “Offer.” All information in the Offer to Purchase and the related Letter of Transmittal, which were previously filed as Exhibits (a)(1)(i) and (a)(1)(ii), respectively, to the Schedule TO, is hereby expressly incorporated by reference in answer to all items in this Amendment, except that such information is amended and supplemented to the extent specifically provided in this Amendment. Capitalized terms used and not otherwise defined in this Amendment shall have the meanings assigned to such terms in the Offer to Purchase or in the Schedule TO. You should read this Amendment together with the Schedule TO, the Offer to Purchase and the related Letter of Transmittal. The Schedule TO is hereby amended and supplemented by this Amendment as follows: Item 1. Summary Term Sheet. The information set forth in the Offer to Purchase in the section entitled “Summary Terms of the Offer” and Item 1 of the Schedule TO, to the extent Item 1 incorporates by reference the information contained in the Offer to Purchase, are hereby amended and supplemented as follows: The answer to the question “Is the Offer subject to any minimum tender or other conditions?” is amended and restated to read: Our obligation to purchase Notes validly tendered and not validly withdrawn in the Offer is not subject to any minimum tender condition. The Offer, however, is conditioned upon satisfaction or waiver of the Financing Condition, the Orbital Transaction Condition and the General Conditions. On June 20, 2014, we waived the Financing Condition. See “The Offer—Conditions of the Offer.” The answer to the question “How will the Company pay for the Notes?” is amended and restated to read: We would need approximately $373.6 million to purchase all of the Notes outstanding as of May 30, 2014, assuming a maximum Purchase Price of $1,906.50 per $1,000 principal amount of Notes. We intend to finance the Offer with a combination of the net proceeds of new incremental term loan borrowings under our senior credit facility, cash on hand and, if necessary, borrowings under our revolving credit facility. The Offer is subject to the satisfaction or waiver of the Financing Condition. On June 20, 2014, we waived the Financing Condition. See “The Offer—Source and Amount of Funds” and “The Offer—Conditions of the Offer.” 3 Item 4. Terms of the Transaction. The information set forth in the Offer to Purchase in the section entitled “The Offer” and Item 4 of the Schedule TO, to the extent Item 4 incorporates by reference the information contained in the Offer to Purchase, are hereby amended and supplemented as follows: The information set forth above under the heading “Item 1. Summary Term Sheet.” is incorporated herein by reference. The second paragraph under the sub-section “The Offer—Conditions of the Offer” is amended and restated to read: The “Financing Condition” shall mean the Company having received financing proceeds of new debt in an aggregate principal amount of at least $100 million. On June 20, 2014, we waived the Financing Condition. See “The Offer—Source and Amount of Funds.” The first paragraph under the sub-section “The Offer—Source and Amount of Funds” is amended and restated to read: We would need approximately $373.6 million to purchase all of the Notes outstanding as of May 30, 2014, assuming a maximum Purchase Price of $1,906.50 per $1,000 principal amount of Notes. We intend to finance the Offer with a combination of the net proceeds of new incremental term loan borrowings under our senior credit facility, cash on hand and, if necessary, borrowings under our revolving credit facility. The Offer is subject to the satisfaction or waiver of the Financing Condition. On June 20, 2014, we waived the Financing Condition. See “The Offer—Source and Amount of Funds” and “The Offer—Conditions of the Offer.” 4 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 20, 2014 ALLIANT TECHSYSTEMS, INC. By: /s/Scott D. Chaplin Name:
